

Mr. Robert J. Farrell
425 Edgewood Avenue
Smithtown, NY 11787


March 1, 2011
 
EMPLOYMENT AGREEMENT
 
Dear Robert:


This letter agreement (“Agreement”) between you and EDGAR Online, Inc. (“EOL” or
the “Company”), contains the terms and conditions of your employment and
termination thereof.


1. Position & Compensation. You shall be employed as and perform the duties of
the President and Chief Executive Officer for EOL and its subsidiaries and also
serve as a member of the Company’s Board of Directors. You will report to EOL’s
Board of Directors. You will receive an annualized salary, payable in accordance
with EOL’s regular payroll practices, of at least $325,000 and an annual bonus
opportunity of up to $325,000.  Your office location shall be at our New York
office.  Your salary and bonus opportunity shall be subject to annual review and
adjustment at the discretion of EOL’s Board of Directors (the “Board”) and shall
be subject to increase, but not decrease, from time to time.  Your bonus
opportunity will be based on annual performance objectives based on the
financial performance of the Company as defined by the Board (for purposes of
your first year of employment, these objectives will be determined no later than
6 weeks after the Commencement Date (as defined below)).  If you are employed by
the Company for less than a full fiscal year of the Company for any reason
(including the 2011 fiscal year), the annual bonus opportunity (and the related
performance goals) for such partial year shall be prorated to reflect the number
of days that you were employed by the Company during such fiscal year.  Your
actual bonuses may be more or less than the target bonus established by the
Board and shall be dependent upon the extent to which the actual performance of
you and the Company meet, exceed, or fall below the performance objectives set
forth by the Board.  It is in the Board’s exclusive discretion to determine
whether the performance objectives have been satisfied entitling you to receive
a bonus.


Bonuses paid to you shall be paid in a single lump sum, subject to lawful
deductions, unless payment of the bonus amount in a lump sum would violate any
applicable law or regulation.  Any bonuses paid to you shall be paid at such
time as bonuses are regularly paid to senior executives of EOL, but in any event
shall be paid on or before March 15 of the year following the year for which the
bonus payment is earned.


You will be eligible to participate in the Company’s benefit plans including
Medical, Dental, Life, Short and Long Term disability and 401K on the first of
the month following your date of hire. You will accrue four weeks of vacation
per year. In addition, you shall be entitled to participate in all fringe
benefit and perquisite policies, programs, and practices generally made
available to executive officers of the Company.


The Company shall reimburse you for all reasonable travel, entertainment and
other expenses incurred or paid by you in connection with, or related to, the
performance of your duties, responsibilities or services under this Agreement
upon presentation by you of documentation, expense statements, vouchers, and
such other supporting information as the Company may request and pursuant to
customary Company policies and procedures.


You will receive 3,448,310 restricted shares of EDGAR Online, Inc. common stock
(representing 5% of the fully diluted share capital of the Company after taking
into account full conversion of the Company’s Series B and Series C Preferred
Stock and such grant of restricted shares) on the date you commence your
employment (the “Commencement Date”), the terms of which shall be set forth in a
grant agreement, a form of which is attached hereto as Exhibit A.  These shares
are being issued as an inducement grant under the NASDAQ rules and not under the
EOL 2005 Stock Award and Incentive Plan, as amended.  Subject to the provisions
of this Agreement, the shares will vest in equal installments on the first three
anniversaries of the Commencement Date.
 
 
 

--------------------------------------------------------------------------------

 
 
Provided that you remain employed as of each applicable date of the grant, you
will be eligible for three future grants of 229,887 restricted shares of EDGAR
Online, Inc. common stock within 90 days of December 31st of 2011, 2012 and 2013
(each, an “SOP Grant”) based on overall corporate performance and your
individual performance during the prior fiscal year in accordance with and
subject in all respects to the terms of the EOL 2005 Stock Award and Incentive
Plan, as amended (or a successor thereto).  Each SOP Grant will vest in three
equal annual installments beginning on December 31immediately following the
grant date of such SOP Grant and on each December 31 of the two years
immediately following the grant date.  The corporate and your individual
performance objectives for (1) 2011 will be set by the Board within 6 weeks of
the Commencement Date, and (2) 2012 and 2013 will be set by the Board by January
31 of the year to which the grant relates.


2. Severance - For Cause. In the event your employment is terminated for “Cause”
by EOL, EOL shall only be liable for payment of your accrued salary and benefits
up to the date of termination, and you shall forfeit any non-vested shares of
restricted stock held by you on the date of the termination of your employment.
EOL shall have “Cause” to terminate your employment if you are given written
notice detailing the specific Cause event, and you fail to cure such event (if
susceptible to cure) to the satisfaction of the Board within the period of 30
days following such notice.  The following events shall constitute “Cause” for
purposes of this Agreement: (a) your willful and continued failure to
substantially perform your duties as specified by the Board (other than any such
failure resulting from your disability) that has not been cured within 30 days
after a written demand for substantial performance is delivered to you by the
Board, which demand specifically identifies the manner in which the Board
believes that you have not substantially performed your duties; (b) the
conviction of, or plea of guilty or nolo contendere, to a felony or other crime
involving moral turpitude; (c) you willfully engage in conduct that is
materially injurious to the Company; (d) the Board determines that you have
engaged in any conduct constituting fraud, embezzlement, or misappropriation of
funds; (e) you violate any reasonable rules, regulations, or policies of the
Company that has a material adverse effect on the Company; or (f) you breach any
restrictive covenants set forth in Sections 6 and 7 of this
Agreement.  Notwithstanding anything to the contrary contained herein, your
right to cure shall not apply if you engage in habitual or repeated breaches.  
For purposes of clauses (a) and (c), no act, or omission to act, on your part
shall be deemed willful unless done, or omitted to be done, by you not in good
faith and without reasonable belief that your act, or failure to act, was in
the best interest of the Company.


3. Other Severance Provisions.


a. Without Cause; Good Reason.
Subject to Section 3.d. below, in the event your employment is terminated by EOL
without Cause (other than pursuant to Section 3.b. hereof) or you resign for
Good Reason (as defined below in Section 3.c), EOL shall be obligated to pay you
(i) 6 months of your annual base salary in effect immediately prior to such
termination if such termination occurs before the third anniversary of the
Commencement Date and; or (ii) 12 months of your annual base salary in effect
immediately prior to such termination if such termination occurs on or after the
third anniversary of the Commencement Date.  Such payment shall be payable in
one lump sum paid within 30 days of your last day of employment with EOL.


If your employment is terminated without Cause or you resign for Good Reason and
provided that you are eligible for and timely elect COBRA continuation coverage,
for (i) 6 months following your last date of employment if such termination
occurs before the third anniversary of the Commencement Date or (ii) 12 months
if such termination occurs on or after the third anniversary of the Commencement
Date, EOL will reimburse you for the cost of your COBRA coverage less the amount
that you would be required to contribute toward health coverage if you remained
an active employee of the Company.  These reimbursement payments will commence
on the first payroll date of the month following your termination date and will
be paid on the first payroll date of each subsequent month.  In addition, in the
event your employment is terminated pursuant to this Section 3.a., 50% of all
outstanding unvested awards of restricted stock granted to you by EOL that, if
your employment had not been terminated, would have vested under their
predefined schedule during the 12 months immediately following the date of the
termination of your employment will immediately vest on the date of the
termination of your employment.
 
 
2

--------------------------------------------------------------------------------

 
 

b. Change of Control.


Subject to Section 3.d. below, in the event there is a “Change of Control” of
EOL (as defined below), fifty percent (50%) of all unvested shares of restricted
stock granted to you by EOL that remain outstanding as of the date of the Change
of Control shall immediately vest.   In addition, immediately upon the Change of
Control you shall receive the SOP Grant due to you on December 31st of the
fiscal year in which the Change of Control occurs (if any is due), which shall
be granted to you on the date of such Change of Control and shall consist of
immediately vested shares upon issuance (i.e., not subject to any applicable
vesting schedule). In addition, in the event of a “Change of Control” of EOL and
EOL or its successor subsequently terminates your employment without Cause or
you resign for Good Reason, all unvested shares of restricted stock granted to
you by EOL that remain outstanding as of the date of the Change of Control shall
immediately vest on the date of the termination of your employment.  In
addition, EOL or its successor shall pay to you an amount equal to (i) 6 months
of your annual base salary in effect immediately prior to such termination if
such termination occurs before the third anniversary of the Commencement Date;
or (ii) 12 months of your annual base salary in effect immediately prior to such
if such termination occurs on or after the third anniversary of the Commencement
Date.  Such payment shall be payable in one lump sum paid within 30 days of your
last day of employment with EOL or its successor.


In the event of a “Change of Control” of EOL and EOL or its successor terminates
your employment pursuant thereto without Cause or you resign for Good Reason and
provided that you are eligible for and timely elect COBRA continuation coverage,
for (i) 6 months following your last date of employment if such termination
occurs before the third anniversary date of the Commencement Date or (ii) 12
months if such termination occurs on or after the third anniversary of the
Commencement Date, EOL will reimburse you for the cost of your COBRA coverage
less the amount that you would be required to contribute toward health coverage
if you remained an active employee of the Company.  These reimbursement payments
will commence on the first payroll date of the month following your termination
date and will be paid on the first payroll date of each subsequent month.


Notwithstanding any provision of this Section 3.b. to the contrary, EOL will pay
you the amount described in this Section 3.b. in a lump sum only if the
transaction constituting a Change of Control under this Agreement is also a
“change in control event” within the meaning of such term under section 409A of
the Internal Revenue Code of 1986, as amended, and the regulations promulgated
there under (the “Code”) and your employment is terminated under this Section
3.b. within 6 months preceding or 2 years following such Change of Control.  If
the transaction constituting the Change of Control is not a “change in control
event” within the meaning of section 409A of the Code or your employment is
terminated under this Section 3.b. after the 2-year period following such Change
of Control, then the amount described in this Section 3.b. will be paid in
installments as described in Section 3.a. above.


If any payment or benefit you would receive pursuant to this Agreement
(“Payment”) would (i) constitute a “Parachute Payment” within the meaning of
section 280G of the Code, and (ii) but for this sentence, be subject to the
excise tax imposed by section 4999 of the Code (the “Excise Tax”), then such
Payment shall  be reduced to the Reduced Amount.  The “Reduced Amount” shall be
either (x) the largest portion of the Payment that would result in no portion of
the Payment being subject to the Excise Tax or (y) the largest portion of the
Payment, which such amount, after taking into account all applicable federal,
state and local employment taxes, income taxes, and the Excise Tax (all computed
at the highest applicable marginal rate), results in your receipt, on an
after-tax basis, of the greatest amount of the Payment notwithstanding that all
or some portion of the Payment may be subject to the Excise Tax.  If based on
the foregoing sentence a reduction in payments or benefits constituting
“Parachute Payments” is necessary so that no portion of the Payment is subject
to the Excise Tax, the Payment will be reduced on a nondiscretionary basis in
such a way as to minimize the reduction in the economic value deliverable to
you.  Where more than one payment has the same value for this purpose and they
are payable at different times they will be reduced on a pro rata basis.  All
determinations under this paragraph will be made by an independent accounting
firm selected by EOL.
 
 
3

--------------------------------------------------------------------------------

 
 

For purposes of this Agreement, a “Change of Control” shall be deemed to occur
if and when
 
 
(i)
any person, including a “person” as such term is used in Section 14(d)(2) of the
Exchange Act (a “Person”), is or becomes a beneficial owner (as such term is
defined in Rule 13d-3 under the Act), directly or indirectly, of securities of
the Company representing fifty percent (50%) or more of the combined voting
power of the Company’s then outstanding securities;

 
 
(ii)
any plan or proposal for the dissolution or liquidation of the Company is
adopted by the stockholders of the Company;

 
 
(iii)
individuals who, as of June 24, 2005, constitute the Board (the “Incumbent
Board”) cease for any reason to constitute at least a majority of the Board;
provided, however, that any individual becoming a director subsequent to June
24, 2005 whose election, or nomination for election by the Company’s
stockholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of either an actual or threatened election contest or solicitation of
proxies or consents by or on behalf of a Person other than the Board;

 
 
(iv)
all or substantially all of the assets of the Company are sold, transferred or
distributed; or

 
 
(v)
there occurs a reorganization, merger, consolidation or other corporate
transaction involving the Company (a “Transaction”), in each case, with respect
to which the stockholders of the Company immediately prior to such Transaction
do not, immediately after the Transaction, own more than 50 percent (50%) of the
combined voting power of the Company or other corporation resulting from such
Transaction in substantially the same respective proportions as such
stockholders’ ownership of the voting power of the Company immediately before
such Transaction.



c. Good Reason.


For purposes of this Agreement, “Good Reason” shall be deemed to exist if (i)
you are assigned any duties or responsibilities inconsistent with the duties or
responsibilities ordinarily incident to the office of a chief executive officer
of a similarly situated company, (ii) you are required to report to a corporate
officer or employee instead of reporting directly to the Board, (iii) your are
not appointed or elected as a member of the Board or, following such election or
appointment, you are no longer a member of the Board for any reason, (iv) either
your annual base salary or annual bonus opportunity is reduced, or (v) the
occurrence of any other action or inaction that constitutes a material breach by
the Company of this Agreement without your express written consent, unless such
action is corrected  by the Company within 30 days following written
notification by you to the Company of such occurrence.  You shall provide the
Company with a written notice detailing the specific circumstances alleged to
constitute Good Reason within 90 days after the first occurrence of such
circumstances, and actually terminate employment within 60 days following the
expiration of the Company’s cure period as set forth above. Otherwise, any claim
of such circumstances as “Good Reason” shall be deemed irrevocably waived by
you.


d. Release.


In the event your employment terminates under Section 3.a. or 3.b. above, you
shall be required to first execute and deliver to EOL a general release of
liability, in substantially the form attached hereto as Exhibit B (subject to
such changes required by applicable law at the time your employment terminates),
prior to receiving any payments or benefits to which you are entitled under this
Agreement (other than earned but unpaid base salary, bonus and benefits).
Notwithstanding any provision of this Agreement to the contrary, in no event
shall the timing of your execution of the release, directly or indirectly,
result in you designating the calendar year of payment and, to the extent
payment could be made in more than one taxable year, payment shall be made in
the later taxable year.
 
 
4

--------------------------------------------------------------------------------

 
 

4. Section 409A Compliance.


a. This Agreement is intended to comply with the requirements of section 409A of
the Code, and shall in all respects be administered in accordance with section
409A of the Code. If any payment or benefit hereunder cannot be provided or made
at the time specified herein without incurring sanctions on you under section
409A of the Code, then such payment or benefit shall be provided in full at the
earliest time thereafter when such sanctions will not be imposed. For purposes
of section 409A of the Code, all payments to be made upon a termination of
employment under this Agreement may only be made upon a “separation from
service” (within the meaning of such term under section 409A of the Code), each
payment made under this Agreement shall be treated as a separate payment and the
right to a series of installment payments under this Agreement is to be treated
as a right to a series of separate payments. In no event shall you, directly or
indirectly, designate the calendar year of payment.


b. Notwithstanding any provision of this Agreement to the contrary, if it is
necessary to postpone the commencement of any payments or benefits otherwise
payable under this Agreement as a result of your separation from service with
EOL to prevent any accelerated or additional tax under section 409A of the Code,
then EOL will postpone the commencement of any such payments or benefits
hereunder (without any reduction in such payments or benefits ultimately paid or
provided to you) that are not otherwise paid within the “short-term deferral
exception” and the “separation pay exception”, until the first payroll date that
occurs after the date that is six months following your separation of service
with EOL. If any payments are postponed due to such requirements, such postponed
amounts will be paid to you in a lump sum on the first payroll date that occurs
after the date that is six months following your separation from service with
EOL. If you die during the postponement period prior to the payment of postponed
amount, the amounts postponed on account of section 409A of the Code shall be
paid to the personal representative of your estate within 60 days after the date
of your death.


c. All reimbursements provided under this Agreement will be made or provided in
accordance with the requirements of section 409A of the Code, including, where
applicable, the requirement that (i) any reimbursement shall be for expenses
incurred during your lifetime (or during a shorter period of time specified in
this Agreement), (ii) the amount of expenses eligible for reimbursement during a
calendar year may not affect the expenses eligible for reimbursement in any
other calendar year, (iii) the reimbursement of an eligible expense will be made
on or before the last day of the calendar year following the year in which the
expense is incurred and (iv) the right to reimbursement is not subject to
liquidation or exchange for another benefit.


5. Termination Due to Death and Disability.  In the event of (i) your death or
(ii) subject to the requirements of applicable law, your involuntary termination
of employment by EOL on account of your disability (which shall be defined as a
physical or mental disability that, in EOL’s Board’s opinion, prevents you from
performing your duties for a period of three consecutive months, during which
period your salary and any other benefits you receive shall not be suspended or
diminished),  on the date of your death or termination of employment pursuant to
this section, 50% of all outstanding unvested awards of restricted stock granted
to you by EOL that, if your death had not occurred or your employment had not
been terminated, would have vested under their predefined schedule during the 12
months immediately following the date of your death or the termination of your
employment will immediately vest on the date of your death or the termination of
your employment..  In addition, you or your estate (as applicable) shall receive
your accrued salary and pro-rated bonus earned up to the date of your death or
termination.


6. Confidentiality. During your employment with EOL, you will have access to
proprietary and confidential information of EOL. You acknowledge and agree that
any inventions created by you shall be the property of EOL and you hereby agree
to assign any patent or other rights in such inventions to EOL. In addition to
the foregoing, your confidentiality, non-disclosure and invention assignment
obligations will be subject to the terms of the Employee Confidentiality
Agreement you previously signed with EOL, the terms of which are hereby
incorporated by reference.
 
 
5

--------------------------------------------------------------------------------

 
 
7. Non-solicit; Non-compete. In consideration of your employment and the terms
of this Agreement, you agree that  for a period of 12 months following the
termination of your employment from the Company, regardless of reason, you will
not directly or indirectly, contact, solicit or direct any person, firm, or
corporation to contact or solicit, any of EOL’s customers, prospective
customers, or business partners for the purpose of selling or attempting to
sell, any products and/or services that are the same or substantially similar to
the products and services provided by EOL to its customers during your
employment. In addition, you will not (a) disclose the identity of any such
business partners, customers, or prospective customers, to any person, firm,
corporation, association, or other entity for any reason or purpose whatsoever;
(b) directly or indirectly, engage or carry on in any manner (including, without
limitation, as principal, shareholder, partner, lender, agent, employee,
consultant, or investor (other than a passive investor with less than a 5%
interest), trustee or through the agency of any corporation, partnership,
limited liability company, or association) in any business that is in
competition with the Business of EOL; or (c) solicit on your own behalf or on
behalf of any other person, the services of any person who is an employee of
EOL, or solicit any of EOL's employees to terminate employment with EOL.


For purposes hereof, Business shall mean (i) any business relating to XBRL
(eXtensible Business Reporting Language) which includes, but is not limited to,
filing,  creation, translation, auditing or consulting services, or the sale,
creation or analysis of financial data, analysis products and software or
taxonomy creation and reporting; (ii) the provision of access to financial
filings, (iii) the provision of end user analysis tools and public filing
information and (iv) the sale of the Company’s financial filing data and the
Company’s specialized end-user analysis tools on a subscription basis to end
users, financial institutions, public stock exchanges, legal organizations and
government entities.


8. Arbitration.  Any dispute or controversy arising under or in connection with
this Agreement or your employment with the Company shall be settled exclusively
by arbitration, conducted before a single arbitrator in accordance with the
National Rules for the Resolution of Employment Disputes of the American
Arbitration Association then in effect.  The decision of the arbitrator will be
final and binding upon the parties hereto.  Judgment may be entered on the
arbitrator’s award in any court having jurisdiction.  The parties acknowledge
and agree that in connection with any such arbitration and regardless of
outcome, (a) each party shall pay all of its own costs and expenses, including,
without limitation, its own legal fees and expenses, and (b) the arbitration
costs shall be borne entirely by the Company.


9. Full Settlement.  Except as provided in this Agreement, the Company’s
obligation to make the payments provided for in, and otherwise to perform is
obligations under, this Agreement shall not be affected by any set-off,
counterclaim, recoupment; defense or other claim, right or action that the
Company may have against you or others.  In no event shall you be obligated to
seek other employment or take any other action to mitigate the amounts payable
to you under any of the provisions of this Agreement and such amount shall not
be reduced, regardless of whether you obtain other employment.


10. Miscellaneous.  This Agreement, together with any and all equity or other
compensation and/or benefit related agreements or arrangements entered into by
and between you and EOL from time to time, as well as the Employee
Confidentiality Agreement by and between you and EOL dated the date hereof, the
indemnity agreement by and between you and EOL dated the date hereof, EOL’s Code
of Conduct, EOL’s employee handbook and other EOL employee policies and
procedures as may be in effect from time to time, contains the full and complete
understanding between yourself and EOL with respect to your compensation and
post employment obligations with EOL as set out above. No statement,
representation, warranty or covenant has been made by either party with respect
thereto except as expressly set forth herein.  These terms shall not be modified
or amended without the written consent of you and EOL.  If any term or condition
set forth in this letter agreement is found by a court to be unenforceable, then
the remaining terms and conditions will remain in full force and effect.  Terms
and conditions found to be unenforceable, if any, will be modified by the court
to conform to a provision that most closely expresses the intent of the
unenforceable term or condition.  This letter agreement shall be governed by and
construed in accordance with the laws of the State of New York.
 
 
6

--------------------------------------------------------------------------------

 
 
Kindly indicate your acceptance of the terms contained herein by signing below
and returning the original to my attention.


Sincerely,


  /s/ Mark Maged
 
Mark Maged
 
Chairman of the Board
     
Accepted and Agreed to by
     
  /s/ Robert Farrell
 
Robert Farrell
 

 
 
7

--------------------------------------------------------------------------------

 
 
Exhibit A    

EDGAR ONLINE, INC.


RESTRICTED STOCK GRANT
 
This RESTRICTED STOCK GRANT AGREEMENT (this “Agreement”), dated as of March__,
2011 (the “Date of Grant”), is delivered by EDGAR Online, Inc. (the “Company”),
to Robert Farrell (the “Grantee”).
 
RECITALS
 
WHEREAS, the independent members of the Board of Directors of the Company (the
“Board”) have authorized this restricted stock grant to the Grantee granted
simultaneously with the Grantee’s commencement of employment with the Company as
its President and Chief Executive Officer;
 
WHEREAS, the Board intends for this restricted stock grant to qualify as an
inducement grant under the NASDAQ rules;
 
WHEREAS, while the Company maintains the EDGAR Online, Inc. 2005 Stock Award and
Incentive Plan, as amended (the “Plan”), which provides for the grant of
restricted stock of the Company, this restricted stock grant is made outside of
the Plan but the parties have agreed that, except as set forth in this
Agreement, the terms of the Plan shall be incorporated into this Agreement by
reference, including, without limitation, capitalized terms used but not defined
herein.  [A copy of the Plan, as amended from time to time, is available on the
Company’s intranet portal]; and
 
WHEREAS, all references in this Agreement to the “Board” shall be deemed to
refer to the committee if a committee has been appointed to administer stock
grants made outside of the Plan.
 
NOW, THEREFORE, in consideration of the foregoing, and of the mutual provisions
and covenants contained herein and for other good and valuable consideration,
the receipt of which is hereby acknowledged, the Company and the Grantee,
intending to be legally bound, hereby agree as follows:
 
1.           Restricted Stock Grant.  Subject to the terms and conditions set
forth in this Agreement, the Company hereby grants the Grantee 3,448,310 shares
of common stock of the Company, subject to the restrictions set forth below (the
“Restricted Stock”).  Shares of Restricted Stock may not be transferred by the
Grantee or subjected to any security interest until the shares have become
vested pursuant to this Agreement.  Notwithstanding Section 11(j) of the Plan,
the award of the Restricted Stock does not constitute qualified
“performance-based compensation” within the meaning of Code Section 162(m) and
regulations thereunder.
 
 
 

--------------------------------------------------------------------------------

 
 

2.           Vesting and Nonassignability of Restricted Stock.
 
(a)           The shares of Restricted Stock shall become vested, and the
restrictions described in this Paragraph 2 shall lapse, as to one-third of the
shares of Restricted Stock on each of the first three anniversaries of the Date
of Grant; provided that, except as provided in Paragraphs 2(b) and 2(c) below,
the Grantee continues to be employed by, or provide service to, the Company, a
Subsidiary or an Affiliate (together, the “Employer”) from the Date of Grant
until the applicable vesting date.  The vesting of the Restricted Stock shall be
cumulative, but shall not exceed 100% of the shares.  If the foregoing schedule
would produce fractional shares, the number of shares of Restricted Stock that
vest shall be rounded down to the nearest whole share.
 
(b)           Notwithstanding the terms of Paragraph 2(a) above, if the Grantee
ceases to be employed by, or provide service to, the Employer on account of an
involuntary termination of the Grantee by the Employer other than for Cause (as
defined in that certain employment agreement by and between the Grantee and the
Employer dated February 24, 2011 (the “the Employment Agreement”); on account of
a resignation by the Grantee for Good Reason (as defined in the Employment
Agreement); or due to the Grantee’s death or Disability (as defined in the
Employment Agreement); 50% of the outstanding unvested shares of Restricted
Stock that, if Grantee’s employment had not been terminated, would have vested
under their predefined schedule during the twelve months immediately following
the date of the termination of Grantee’s employment shall immediately vest on
the date of the termination of Grantee’s employment or death, whichever is
applicable, in accordance with the terms of the Employment Agreement.
 
(c)           Notwithstanding the terms of Paragraphs 2(a) and 2(b) above, if a
Change of Control (as defined in the Employment Agreement) occurs while the
Grantee is employed by, or providing service to, the Employer, 50% of the
outstanding shares of Restricted Stock that are not then vested shall
immediately vest in accordance with the terms of the Employment Agreement.  In
the event of a Change of Control of the Company and the Company or its successor
subsequently terminates the Grantee’s employment without cause or the Grantee
resigns for Good Reason, all outstanding unvested shares of Restricted Stock
shall immediately vest on the date of the termination of Grantee’s employment in
accordance with the terms of the Employment Agreement.
 
(d)           Except as provided in Paragraphs 2(b) and 2(c) above, if the
Grantee ceases to be employed by, or provide service to, the Employer for any
reason before the Restricted Stock fully vests, the shares of Restricted Stock
that are not then vested shall be forfeited and must be immediately returned to
the Company.
 
(e)           During the period before the shares of Restricted Stock vest (the
“Restriction Period”), the non-vested Restricted Stock may not be assigned,
transferred, pledged or otherwise disposed of by the Grantee.  Any attempt to
assign, transfer, pledge or otherwise dispose of the shares contrary to the
provisions hereof, and the levy of any execution, attachment or similar process
upon the shares, shall be null, void and without effect.
 
 
-2-

--------------------------------------------------------------------------------

 
 
3.           Issuance of Certificates.
 
(a)           If certificates representing Restricted Stock are registered in
the name of the Grantee, the Board may require that such certificates bear an
appropriate legend referring to the term, conditions and restrictions applicable
to the Restricted Stock, that the Company retain physical possession of the
certificates, and that the Grantee deliver a stock power to the Company,
endorsed in blank, relating the Restricted Stock.  During the Restriction
Period, the Grantee shall receive any cash dividends with respect to the shares
of Restricted Stock, may vote the shares of Restricted Stock and may participate
in any distribution pursuant to a plan of dissolution or complete liquidation of
the Company.  In the event of a dividend or distribution payable in stock or
other property or a reclassification, split up or similar event during the
Restriction Period, the shares or other property issued or declared with respect
to the non-vested shares of Restricted Stock shall be subject to the same terms
and conditions relating to vesting as the shares to which they relate.
 
(b)           When the Grantee obtains a vested right to shares of Restricted
Stock, a certificate representing the vested shares shall be issued to the
Grantee, free of the restrictions under Paragraph 2 of this Agreement.
 
(c)           The obligation of the Company to deliver shares upon the vesting
of the Restricted Stock shall be subject to all applicable laws, rules, and
regulations and such approvals by governmental agencies as may be deemed
appropriately to comply with relevant securities laws and regulations.
 
4.           Plan.  Notwithstanding the agreement of the parties that the terms
of the Plan be incorporated by reference into this Agreement as contemplated by
the third recital above, each of Sections 10 and 11(f) of the Plan do not apply
to, nor govern, the Restricted Shares granted under this Agreement.
 
5.           Withholding.  The Grantee shall be required to pay to the Company,
or make other arrangements satisfactory to the Company to provide for the
payment of, any federal, state, local or other taxes that the Employer is
required to withhold with respect to the grant or vesting of the Restricted
Stock.  Subject to Board approval, the Grantee may elect to satisfy any tax
withholding obligation of the Employer with respect to the Restricted Stock by
having shares withheld up to an amount necessary to satisfy the applicable
withholding tax rate for federal (including FICA), state, local and other tax
liabilities.
 
6.           Section 83(b) Election.  The Grantee hereby acknowledges that the
Grantee has been informed that, with respect to the Restricted Stock, the
Grantee may file an election with the Internal Revenue Service, within 30 days
of the execution of this Agreement, electing pursuant to Section 83(b) of the
Internal Revenue Code of 1986, as amended, (the “Code”) to be taxed currently on
any difference between the purchase price of the Restricted Stock and their fair
market value on the date of purchase.  Absent such an election, taxable income
will be measured and recognized by the Grantee at the time or times at which the
forfeiture restrictions on the Restricted Stock lapse.  The Grantee is strongly
encouraged to seek the advice of his own tax consultants in connection with the
issuance of the Restricted Stock and the advisability of filing of the election
under Section 83(b) of the Code.  A form of election under Section 83(b) is
attached hereto as Exhibit A for reference.
 
 
-3-

--------------------------------------------------------------------------------

 
 

THE GRANTEE ACKNOWLEDGES THAT IT IS NOT THE COMPANY’S, BUT RATHER THE GRANTEE’S
SOLE RESPONSIBILITY TO FILE THE ELECTION UNDER SECTION 83(b) TIMELY.
 
7.           No Employment or Other Rights.  This grant shall not confer upon
the Grantee any right to be retained by or in the employ or service of the
Employer and shall not interfere in any way with the right of the Employer to
terminate the Grantee’s employment or service at any time. The right of the
Employer to terminate at will the Grantee’s employment or service at any time
for any reason is specifically reserved.
 
8.           Assignment by Company.  The rights and protections of the Company
hereunder shall extend to any successors or assigns of the Company and to the
Company’s parents, subsidiaries, and affiliates.  This Agreement may be assigned
by the Company without the Grantee’s consent.
 
9.           Applicable Law.  The validity, construction, interpretation and
effect of this instrument shall be governed by and construed in accordance with
the laws of the State of Delaware, without giving effect to the conflicts of
laws provisions thereof.
 
10.         Notice.  Any notice to the Company provided for in this instrument
shall be addressed to the Company in care of the Lauren Zinman at 50 Washington
Street, 11th Floor, Norwalk, CT 06854, and any notice to the Grantee shall be
addressed to such Grantee at the current address shown on the payroll of the
Employer, or to such other address as the Grantee may designate to the Employer
in writing.  Any notice shall be delivered by hand, sent by telecopy or enclosed
in a properly sealed envelope addressed as stated above, registered and
deposited, postage prepaid, in a post office regularly maintained by the United
States Postal Service.
 
[SIGNATURE PAGE FOLLOWS]
 
 
-4-

--------------------------------------------------------------------------------

 
 

IN WITNESS WHEREOF, the Company has caused its duly authorized officers to
execute and attest this instrument, and the Grantee has placed his or her
signature hereon, effective as of the Date of Grant.


EDGAR ONLINE, INC.
       
By:
   
Name:
   
Title:
   



I hereby accept the grant of Restricted Stock described in this Agreement, and I
agree to be bound by the terms of this Agreement.  I hereby further agree that
all of the decisions and determinations of the Board shall be final and binding.



 
Grantee:
   

 
 
-5-

--------------------------------------------------------------------------------

 

ELECTION UNDER SECTION 83(b)
OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED


The undersigned taxpayer hereby makes an election pursuant to Section 83(b) of
the Internal Revenue Code of 1986, as amended, and the Treasury Regulations
thereunder (the “Regulations”), and in connection with this election supplies
the following information:



 
(1)
Name of taxpayer making election: Robert Farrell

Address:  425 Edgewood Avenue, Smithtown, NY 11787
Social Security
Number:                                                              
Tax Year for which election is being made:  2011
 

 
(2)
The property with respect to which the election is being made consists of
3,448,310 shares of common stock of EDGAR Online, Inc. (the “Company”).

 

 
(3)
Date the property was transferred: March __, 2011 (the “Date of Grant”).

 
 
(4)
The stock is subject to forfeiture to the Company if the taxpayer ceases to be
employed by, or provide service to, the Company during the restriction
period.  The restriction period lapses as to one-third of the stock on each of
the first, second and third anniversaries of the Date of Grant, if the taxpayer
is employed by, or providing service to, the Company from the Date of Grant
until the applicable vesting date.

 

 
(5)
 The fair market value at the time of the transfer of the stock (determined
without regard to any restriction other than a restriction which by its terms
will never lapse) is $                    per share.

 
 
(6)
The amount paid for the stock is $0 per share ($0 aggregate consideration).

 
 
(7)
A copy of this statement has been furnished to the Company (and to the
transferee of the stock, if different from the taxpayer) as required by
§1.83-2(d) of the Regulations.

 

 
(8)
This statement is executed as of                                      .

 

       
Taxpayer
 

 
 
-6-

--------------------------------------------------------------------------------

 
 
INSTRUCTIONS FOR FILING SECTION 83(B) ELECTION
 
Attached is a form of election under section 83(b) of the Internal Revenue
Code.  If you wish to make such an election, you should complete, sign and date
the election and then proceed as follows:


1.  Execute three counterparts of your completed election (plus one extra
counterpart for each person other than you, if any who receives property that is
the subject of your election), retaining at least one photocopy for your
records.


2.  Send one counterpart to the Internal Revenue Service Center with which you
will file your Federal income tax return for the current year (e.g., Atlanta, GA
for North Carolina residents) via certified mail, return receipt requested.  THE
ELECTION SHOULD BE SENT IMMEDIATELY, AS YOU ONLY HAVE 30 DAYS FROM THE
ISSUANCE/PURCHASE/GRANT DATE WITHIN WHICH TO MAKE THE ELECTION – NO WAIVERS,
LATE FILINGS OR EXTENSIONS ARE PERMITTED.


3.  Deliver one counterpart of the completed election to the Company for its
files.


4.  If anyone other than you (e.g., one of your family members) will receive
property that is the subject of your election, deliver one counterpart of the
completed election to each such person.


5.  Attach one counterpart of the completed election to your Federal income tax
return for this year when you file that return next year.
 
 
-7-

--------------------------------------------------------------------------------

 
 
Exhibit B       

FORM OF RELEASE


1.           ____________ agrees that, in exchange for the consideration set
forth in the Agreement, he releases and forever discharges, to the maximum
extent permitted by law, EDGAR Online, Inc. (“EOL”) and each of the other
“Releasees” as defined below, from any and all claims, causes of action,
complaints, grievances, lawsuits or liabilities of any kind (collectively,
“Claims”) as described below which __________, his heirs, agents, administrators
or executors have or may have against EOL or any of the other Releasees.


a.           By agreeing to this Release, ____________ agrees that he is
waiving, to the maximum extent permitted by law, any and all Claims which he has
or may have against the Releasees arising out of or relating to any conduct,
matter, event or omission existing or occurring before the date he executes this
Release, including but not limited to the following:


 
i.
any Claims having anything to do with ____________’s employment with EOL and/or
any of its parent, subsidiary, related and/or affiliated companies;

 
ii.
any Claims having anything to do with the separation of __________’s employment
with EOL and/or any of its parent, subsidiary, related and/or affiliated
companies;

 
iii.
any Claims for unpaid or withheld wages, severance, benefits, bonuses,
commissions and/or other compensation of any kind;

 
iv.
any Claims for reimbursement of expenses of any kind;

 
v.
any Claims for attorneys’ fees or costs;

 
vi.
any Claims under the Employee Retirement Income Security Act ("ERISA");

 
vii.
any Claims of discrimination and/or harassment based on age, sex, race,
religion, color, creed, disability, handicap, citizenship, national origin,
ancestry, sexual orientation, or any other factor protected by Federal, State or
Local law as enacted or amended, including, but not limited to, Title VII of the
Civil Rights Act of 1964, 42 U.S.C. § 2000e; the Civil Rights Act of 1866, the
Age Discrimination in Employment Act, 29 U.S.C. § 621 (including the Older
Worker’s Benefit Protection Act); the Americans with Disabilities Act of 1990,
42 U.S.C. § 12101; the Rehabilitation Act of 1973, 29 U.S.C. § 701; the Family
and Medical Leave Act, 29 U.S.C. § 2601; the Equal Pay Act, the Workers
Adjustment and Retraining Notification Act, 29 U.S.C. § 2101, the New York Human
Rights Law, the New York Labor Law, the New York Executive Law, the New York
Wage and Hour Laws, the New York Civil Rights Law, the Connecticut Fair
Employment Practices Act, the Connecticut Unfair Trade Practices Act, the
Connecticut Wage Hour and Wage Payment Laws, the Connecticut Family and Medical
Leave Act, each as amended, the common law of the State of Connecticut and the
State of New York.

 
viii.
any Claims under the Sarbanes-Oxley Act;

 
 
1

--------------------------------------------------------------------------------

 
  
Exhibit B       
 
 
ix.
any Claims for violation of public policy;

 
x.
any whistleblower or retaliation Claims;

 
xi.
any Claims for emotional distress or pain and suffering; and/or

 
xii.
any other statutory, regulatory, common law or other Claims of any kind,
including, but not limited to, Claims for breach of contract, libel, slander,
fraud, wrongful discharge, promissory estoppel, equitable estoppel and
misrepresentation.



b.      The term “Releasees” includes:  EOL and any parent, subsidiary, related
or affiliated companies, and each of their past and present employees, officers,
directors, attorneys, owners, shareholders, partners, insurers, benefit plan
fiduciaries and agents, and all of their respective successors and assigns.
 
c.      This Release includes all Claims known or unknown by __________, those
that he may have already asserted or raised, as well as those that he has never
asserted or raised.
 
2.           EOL agrees that it fully and forever waives, releases, acquits and
discharges __________ from any and all claims, actions, charges, complaints,
grievances and causes of action of whatever nature, whether now known or
unknown, that exist or may in the future exist arising from or relating to
events, acts or omissions from the beginning of time until the date __________
signs this Release.


3.           __________ agrees that this Release does not waive or release any
rights or claims that he may have under the Age Discrimination in Employment Act
of 1967 which arise after the date he executes this General Release. 
_____________ acknowledges and agrees that his separation from employment with
EOL in compliance with the terms of the Agreement shall not serve as the basis
for any claim or action (including, without limitation, any claim under the Age
Discrimination in Employment Act of 1967).


4.           ____________ agrees that he hereby waives, to the extent permitted
by law, all rights to sue or obtain equitable, remedial or punitive relief from
any or all Releasees of any kind whatsoever, including, without limitation,
reinstatement, back pay, front pay, and any form of injunctive
relief.  Notwithstanding the foregoing, ___________ acknowledges that he is not
waiving and is not being required to waive any right that cannot be waived under
law, including the right to file an administrative charge or participate in an
administrative investigation or proceeding; provided, however, that he disclaims
and waive any right to share or participate in any monetary award resulting from
the prosecution of such charge or investigation or proceeding.


5.           __________ agrees that neither this Release, nor the furnishing of
the consideration for this Release, shall be deemed or construed at any time to
be an admission by EOL, any Releasees or himself of any improper or unlawful
conduct.


6.           ____________ agrees that he has not relied on any advice from EOL
or its attorneys concerning the tax consequences of the consideration provided
for this Release, but is  relying on his own judgment and advice of his personal
counsel and/or accountant or other tax professional.  ___________ expressly
acknowledges and warrants that he is, and shall be, responsible for all federal,
state, and local tax liabilities which may result from the consideration
provided for this Release, and hereby warrants that EOL shall bear no
responsibility for any such tax liabilities.
 
 
2

--------------------------------------------------------------------------------

 
  
Exhibit B       
 
7.           __________ agrees that this Release is confidential and agrees not
to disclose any information regarding the terms of this Release, except to
immediate family and any tax, legal or other counsel that he has consulted
regarding the meaning or effect hereof or as required by law, and he will
instruct each of the foregoing not to disclose the same to anyone.  EOL agrees
to disclose any such information only to any tax, legal or other counsel of EOL
as required by law.


8.           Any non disclosure provision in this Release does not prohibit or
restrict __________ (or his attorney) from responding to any inquiry about this
Release or its underlying facts and circumstances by the Securities and Exchange
Commission, the Financial Industry Regulatory Authority, or any other self
regulatory organization or governmental entity.


9.           Notwithstanding anything in this Release to the contrary, this
Release shall not relinquish, diminish, or in any way affect any right or claim
arising out of (i) any breach by EOLor by any Releasee of the Agreement after
the date hereof, (ii) to the extent arising out of __________’s service as an
employee, officer or director of EOL on or prior to the date of termination, any
such claims or potential claims for indemnification, advancement or to the
benefits of EOL’s directors’ and officers’ liability insurance policies as in
effect from time to time, in accordance with EOL’s charter or bylaws, or under
any separate agreement between ________ and EOL, (iii) any claims for vested
accrued benefits under any employee benefit plans, (iv) any claims arising after
the date _____________ signs this Release, or (v) or any claims that cannot by
law be waived.


10.         Whenever possible, each provision of this Release shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Release is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision or any other jurisdiction, but this Release shall be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein.


7.           This Release shall be governed by and construed in accordance with
the laws of the State of New York.  In the event of dispute of this agreement
you hereby consent to the exclusive jurisdiction of the courts located in New
York.


BY SIGNING THIS RELEASE, ______________ REPRESENTS AND AGREES THAT:


1.
HE HAS READ IT CAREFULLY;



2.
HE UNDERSTANDS ALL OF ITS TERMS AND KNOWS THAT HE IS GIVING UP IMPORTANT RIGHTS,
INCLUDING BUT NOT LIMITED TO, RIGHTS UNDER THE AGE DISCRIMINATION IN EMPLOYMENT
ACT OF 1967, AS AMENDED, TITLE VII OF THE CIVIL RIGHTS ACT OF 1964, AS AMENDED,
THE EQUAL PAY ACT OF 1963, THE AMERICANS WITH DISABILITIES ACT OF 1990, AND THE
EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED;

 
 
3

--------------------------------------------------------------------------------

 
 
Exhibit B       
 
3.
HE HAS NOT RELIED ON ANY REPRESENTATIONS, PROMISES OR AGREEMENTS OF ANY KIND
MADE TO HIM IN CONNECTION WITH HIS DECISION TO ACCEPT IT, EXCEPT FOR THOSE SET
FORTH IN THE AGREEMENT AND RELEASE;



4.
HE VOLUNTARILY CONSENTS TO EVERYTHING IN IT;



5.
HE HAS BEEN ADVISED TO CONSULT WITH AN ATTORNEY BEFORE EXECUTING IT AND HAS DONE
SO OR, AFTER CAREFUL READING AND CONSIDERATION, HAS CHOSEN NOT TO DO SO OF HIS
OWN VOLITION;



6.
HE HAS HAD AT LEAST [21][45] DAYS FROM THE DATE OF HIS RECEIPT OF THIS RELEASE
TO CONSIDER IT AND THE CHANGES MADE SINCE HIS RECEIPT OF THIS RELEASE ARE NOT
MATERIAL OR WERE MADE AT HIS REQUEST AND WILL NOT RESTART THE REQUIRED [21][45]
DAY PERIOD;



7.
HE UNDERSTANDS THAT HE HAS SEVEN (7) DAYS AFTER THE EXECUTION OF THIS RELEASE TO
REVOKE IT AND THAT THIS RELEASE SHALL NOT BECOME EFFECTIVE OR ENFORCEABLE UNTIL
THE REVOCATION PERIOD HAS EXPIRED;



8.
HE HAS SIGNED THIS RELEASE KNOWINGLY AND VOLUNTARILY AND WITH THE ADVICE OF ANY
COUNSEL RETAINED TO ADVISE HIM WITH RESPECT TO IT; AND



9.
HE AGREES THAT THE PROVISIONS OF THIS GENERAL RELEASE MAY NOT BE AMENDED,
WAIVED, CHANGED OR MODIFIED EXCEPT BY AN INSTRUMENT IN WRITING SIGNED BY AN
AUTHORIZED REPRESENTATIVE OF THE COMPANY AND BY HIM.



Dated:
                   
EDGAR Online, Inc.
 
Dated :
       

 
BY:
   

 
 
4

--------------------------------------------------------------------------------

 